Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 11/04/2021.
Claims 1-3, 6, 8, 16, 17, 21, 22, 24, 27, 28, 31 and 36-42 are pending. Claims 4, 5, 7, 9-15, 18-20, 23, 25-26, 29, 30 and 32-35 have been canceled. Claims 1, 16, 27 and 28 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 16, 17, 21, 22, 24, 27, 28, 31 and 36-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
dopants that are disposed along an interface with the substrate and that are configured to limit an extension of the 2DHG into the substrate” lacks adequate support. Applicant’s specification describe the seed buffer layer 102 contains p-type dopants so as to prevent formation of 2DHG along the interface” (Abstract, ¶ 52). However, Applicant’s disclosure does not describe the arrangement and disposition of the dopants to be “along the interface”. No particular doping profile has been described. Therefore, the claimed limitation directed to the particular arrangement of dopants along the interface lacks adequate support. Applicant’s remark points to ¶ 19 of the specification and page 7 of appendix in provisional application for support. ¶ 19 of the specification is silent regarding the arrangement of dopants. While page 7 of the appendix shows a schematic diagram of the interaction of charges near the interface between the p-AlN seed and the Si substrate, there is no associated description that explains the positional of the individual dopants to be localized at the interface. In contrary, page 6 of the appendix shows the dopants to be more likely dispersed throughout the seed layer rather than “disposed along an interface”.
Claim 16 reciting “first the seed buffer structure comprises aluminum nitride that is doped with magnesium dopants that are disposed along an interface with the silicon substrate” lacks adequate support for same reasons as explained for claim 1 above.
Claim 27 reciting “the magnesium dopants that are disposed along an interface between the first p-type AlN seed layer and the p-type silicon substrate” lacks adequate support for same reasons as explained for claim 1 above.
Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3, 6, 8, 31 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “a two-dimensional hole gas (2DHG) extends within the substrate and along an upper surface of the substrate” renders the claim indefinite because the presence of the 2DHG is associated with undoped seed buffer layer instead of the doped seed buffer layer as claimed (¶ 20). More specifically, Applicant specifically describe doping the seed buffer layer in order to prevent the formation of 2DHG in the substrate” (Abstract, ¶ 20,30, 52). Since the claimed seed buffer layer is doped, the 2DHG would not be induced according to Applicant’s disclosure. Therefore, it is unclear how would the claimed device include a 2DHG in the substrate and comprise a doped seed buffer. The diverging limitations are associated with mutually exclusive devices and shall not be present in the same device according to Applicant’s own disclosure. 
Claim 39 reciting “the channel layer” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the channel layer”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6, 8, and 37- 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0206962 A1 (or US 10,483,386 B2; hereinafter Chen’962) in view of Chen et al. US 2016/0322225 A1 (Chen’225), Roberts et al. US 2017/0069484 A1 (Roberts) and Ishiguro et al. US 2014/0091318 A1 (Ishiguro). 
In re claim 1, Chen’962 discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a substrate 102, “wherein a two-dimensional hole gas (2DHG) extends within the substrate and along an upper surface of the substrate” (as best understood, the presence of 2DHG at the interface between the silicon substrate 102 and AlN layer is prevented by doping the AlN layer; therefore, the 2DHG is not presence in the device having doped AlN layer as claimed); 
a seed buffer structure 104 overlying and directly contacting the substrate 102 (FIG. 1), wherein the seed buffer structure 104 is doped with carbon dopants “that are disposed along an interface with the substrate 102” (at least some carbon dopants is present at the interface, ¶ 20,33) and that are configured to limit an extension of the 2DHG into the substrate 102 (doping AlN p-type has the claimed inherent effect as described by Applicant), wherein the seed buffer structure 104 comprises a first seed buffer layer 104a and a second seed buffer layer 104b arranged over the first seed buffer layer 104a (FIG. 3A), wherein the first seed buffer layer 104a and the second seed buffer layer 104b comprise a same group III-V material (e.g. AlN, ¶ 22) and directly contact one another at a second interface (see FIG. 3A), 
a heterojunction structure 108,110 overlying the seed buffer layer structure 104; 
a pair of source/drain electrodes 114 (FIG. 1) overlying the heterojunction structure 108,110; and 
a gate electrode 116 overlying the heterojunction structure 108,110, laterally between the source/drain electrodes 114,
17 cm-3 and about 1×1020cm-3 (¶ 20,33).
The claimed doping concentration range of about 1×1017 cm-3 to about 1×1019cm-3 is obvious over Chen’962 teaching an overlapping range from about 2×1017 cm-3 to  about 1×1020cm-3 (¶ 20,33). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Chen’962 teaches a lower temperature LT AlN layer 104a and a high temperature HT AlN layer 104b in direct contact at an interface (see FIG. 3A). Chen’962 does not specify or show the interface comprises a plurality of peaks and valleys. 
However, Chen’225 teaches (e.g. FIGs. 1-2) a semiconductor device comprising a LT AlN layer 104 and a HT AlN layer 106 having a saw toothed interface 204 due to low T grown layer 104 having “an upper surface that exhibits a series of peaks and valleys” (¶ 13-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer 104a is formed with an upper surface having a plurality of peaks and valleys due to the effects of the low temperature growth as taught by Chen’225 and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application).

Chen’962 teaches the support substrate 102 for the HMET is a silicon substrate (¶ 16). Chen’962 does not explicitly disclose a resistance of the substrate is greater than about 1.8 kilo-ohms/centimeter (kΩ/cm).
4 Ohms-cm or greater or equal to 105 Ohms-cm (i.e. ≥ 10 kΩ/cm or ≥ 100 kΩ/cm) such that the highly resistive substrate can reduce substrate losses in high frequency HEMT device (¶ 66). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’962’s silicon substrate 102 as a high resistivity substrate, with resistivity ≥ 10 kΩ/cm or ≥ 100 kΩ/cm, as taught by Roberts to reduce substrate losses in HEMT device.

Chen’962 discloses (FIG. 3A) the seed buffer structure 104 is doped with carbon (¶ 20,33). Chen’962 further discloses carbon, iron, magnesium, and zinc are all suitable p-type dopants in III-V compound (¶ 23). 
Furthermore, Ishiguro teaches a HEMT (e.g. FIG. 1) comprising a buffer structure 30 that is doped with impurities including Fe, Mg and C to increase resistance (¶ 40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Chen’962’s seed buffer structure 104 using magnesium and iron, in addition or in alternative to carbon as these are all known p-type dopants in III-V semiconductor compound, and is known to be used in alternative or in combination in a buffer structure as taught by Ishiguro. 
Absent showing of unexpected result, using known dopants in known semiconductor compound would be obvious to one having ordinary skill in the art. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Pfizer, Inc. v. Apotex, Inc ., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007). The selection of a known material based on its suitability for its intended use supported a prima facie 

In re claim 2, Chen’962 discloses wherein the seed buffer structure 104 is doped with carbon dopants (¶ 22, 33). Ishiguro teaches buffer structure doped with Fe, Mg and C (¶ 40).

In re claim 6, Chen’962 discloses (e.g. FIG. 3A) wherein the first seed buffer layer 104a is a low temperature LT AlN layer (¶ 22,30) and the second seed buffer layer 104b is a high temperature LT AlN layer (¶ 22,30). Chen’962 does not explicitly disclose wherein the first seed buffer layer 104a has a first ratio of group V atoms to group III atoms, wherein the second seed buffer layer 104b has a second ratio of group V atoms to group III atoms, and wherein the first and second ratios are different. 
However, Chen’225 teaches (e.g. FIGs. 1-2) a semiconductor device comprising an AlN buffer layer 103 with multiple AlN grown a different temperature and different V/III ratios (¶ 17). More specifically, Chen’225 teaches a first low temperature layer 104 with a first V/III ratio, a second high temperature layer 106 with a second V/III ratio, and a third high temperature layer 108 with a third V/III ratio, wherein the third V/III ratio is less than the second V/III ratio (¶ 13-14). As such, Chen’225 teaches at least one of high temperature AlN layer 106,108 has a group V to group III ratio V/III that is different from the group V to group III ratio V/III of the lower temperature AlN layer 104. Chen’225 discloses growing the AlN multilayer structure with different growth conditions can reduce threading dislocations 202 to prevent device breakdown (¶ 13-14, 16). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’962’s low temperature AlN layer 104a with a V/III ratio that is different from an overlying high temperature AlN layer so as to further 

In re claim 8, Chen’962 discloses (e.g. FIG. 1) further comprising: a graded buffer layer 106 overlying the seed buffer structure 104 (¶ 23), and wherein the heterojunction structure 108,110 overlies the graded buffer layer 106. 
Chen’932 does not explicitly disclose an isolation buffer layer overlying the graded buffer layer 106, wherein the isolation buffer layer has a concentration of dopants exceeding about 1×1018 inverse cubic centimeters (cm−3), and wherein the heterojunction structure 108,110 overlies the isolation buffer.
However, Chen’225 discloses a device (FIGs. 1,3,4,13) comprising seed buffer structure 103, graded buffer layer 110, isolation buffer layer 112, and a heterojunction structure 113, wherein the isolation buffer layer 112 is formed between the graded buffer layer 106 and the heterojunction structure 113 (114 and 115,  ¶ 15), and the isolation buffer layer 112 has a concentration of dopants exceeding about 1×1018 cm−3 (>1e19cm-3, ¶ 17) to achieve a resistivity higher than the device layer 114 to limit current leakage between substrate 102 and the device layer 114 (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a heavily doped (e.g. >1e19cm-3) high resistivity isolation buffer layer between Chen’962’s graded buffer layer 106 and device layer 108,110 to further improve device performance by reducing current leakage as taught by Chen’225.

In re claim 37, Chen’962 discloses wherein the seed buffer structure 104 is doped with carbon dopants (¶ 22, 33). Ishiguro teaches buffer structure doped with Fe, Mg and C (¶ 40).



In re claim 39, Chen’962 discloses (e.g. FIG. 1) further comprising: a graded buffer layer 106 contacting a top of the seed buffer structure 104 (¶ 23) and comprising a plurality of grading buffer layers having different lattice constants (¶ 23). 
Chen’932 does not explicitly disclose an isolation buffer layer contacting a top of the graded buffer layer 106 and a bottom of “the channel layer” 108, wherein the isolation buffer layer comprises additional p-type dopants that cause the isolation buffer layer to have a higher resistance than the channel layer.
However, Chen’225 discloses a device (FIGs. 1,3,4,13) comprising seed buffer structure 103, graded buffer layer 110, isolation buffer layer 112, and a heterojunction structure 113, wherein the isolation buffer layer 112 contacts a top of the graded buffer layer 110 and a bottom of the channel layer 114, wherein the isolation buffer layer 112 comprises additional p-type dopants (doped with carbon, ¶ 15) that cause the isolation buffer layer 112 to have a higher resistance than the channel layer 114 (¶ 17). Chen’225 teaches provision of the doped isolation buffer layer help limit current leakage between substrate 102 and the device layer 114 (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a heavily doped high resistivity isolation buffer layer between Chen’962’s graded buffer layer 106 and device layer .

Claims 3 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen’962, Chen’225, Roberts and Ishiguro as applied to claim 1 above, and further in view of Cho et al. KR 10-2014-0120519 A1 (Cho).
In re claim 3, the combination of Chen’962 and Ishiguro teaches it would be obvious to include magnesium dopants in the seed buffer structure 104 as detailed above. Chen’962 does not explicitly show the doping profile of the seed buffer structure 104 to vary over a height of the seed buffer structure 104. No particular variation has been claimed or disclosed that would distinguish over any inherent variations at different doping depths or variation caused by diffusion.
Furthermore, Cho teaches a HEMT (e.g. FIG. 2) comprising a buffer structure 200 that is doped with p-type dopants to have a graded doping profile (FIGs. 3 & 4). It is known in the art to gradually decreasing the doping concentration toward the 2DEG heterojunction helps reduce stress and improve crystalline quality of epitaxial film while increasing the resistance of the buffer to prevent power loss. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Che’962’s seed buffer structure 104 to gradually vary the doping concentration as taught by Cho in order to reduce stress and improve crystalline quality as is known in the art.

In re claim 36, the combination of Chen’962 and Ishiguro teaches it would be obvious to include magnesium dopants in the seed buffer structure 104 as detailed above. Chen’962 does not explicitly disclose the dopant concentration is higher near the substrate than near a top of the seed buffer structure 104.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Che’962’s seed buffer structure 104 to gradually decrease the doping concentration as taught by Cho in order to reduce stress and improve crystalline quality as is known in the art.


Claims 16, 17, 21, 24, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0206962 A1 (or US 10,483,386 B2; hereinafter Chen’962) in view of Chen et al. US 2016/0322225 A1 (Chen’225) and Ishiguro et al. US 2014/0091318 A1 (Ishiguro). 
In re claim 16, Chen’962 discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a silicon substrate 102 (¶ 16); 
a first seed buffer layer 104a (FIG. 3A, ¶ 22,30) overlying and directly contacting the silicon substrate 102, wherein the first seed buffer layer 104a comprises aluminum nitride (¶ 22) that is doped with carbon dopants “that are disposed along an interface with the silicon substrate 102” (at least some carbon dopants is present at the interface, ¶ 20,33), wherein the first seed buffer layer 104a has a first doping concentration in a range of between about 2×1017 cm-3 and about 1×1020cm-3 (¶ 20,33), 
a second buffer layer 104b overlying and directly contacting a topmost surface of the first seed buffer layer 104a (FIG. 3A, ¶ 22,30), wherein the second seed buffer layer 104b comprises 17 cm-3 and about 1×1020cm-3 (¶ 20,33);
a channel layer 108 overlying the second seed buffer layer 104b (FIG. 1), wherein the channel layer 108 comprises a two-dimensional electron gas (2DEG) 112 along a top surface of the channel layer 108; 
a barrier layer 110 (FIG. 1) overlying and contacting the channel layer 108 to define a heterojunction (¶ 26); 
a pair of source/drain electrodes 114 (e.g. FIG. ) overlying the channel layer 108; and 
a gate electrode 116 overlying the barrier layer 110, laterally between the source/drain electrodes 114.

The claimed doping concentration range of about 1×1017 cm-3 to about 1×1019cm-3 is obvious over Chen’962 teaching an overlapping range from about 2×1017 cm-3 to  about 1×1020cm-3 (¶ 20,33). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Chen’962 a lower temperature LT AlN layer 104a and a high temperature HT AlN layer 104b in direct contact (see FIG. 3A). Chen’962 does not specify or show a top surface of the first seed buffer layer 104a comprises a plurality of peaks and valleys in a periodic pattern, and wherein a topmost surface of the second seed buffer layer 104b is substantially flat compared to the topmost surface of the first seed buffer layer 104a. 
regular” (¶ 13) while the high T AlN layer 106 has a smooth topography (¶ 35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer 104a is formed with a top surface having a plurality of peaks and valleys in a regularly spaced pattern (i.e. periodic pattern) due to the effects of the low temperature growth, while the high temperature AlN layer 104b is formed with a substantially flat top surface due to the effects of high temperature growth as taught by Chen’225 and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application).

Chen’962 discloses (FIG. 3A) the seed buffer structure 104 is doped with carbon (¶ 20,33). Chen’962 further discloses carbon, iron, magnesium, and zinc are all suitable p-type dopants in III-V compound (¶ 23). 
Furthermore, Ishiguro teaches a HEMT (e.g. FIG. 1) comprising a buffer structure 30 that is doped with impurities including Fe, Mg and C to increase resistance (¶ 40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Chen’962’s seed buffer structure 104 using magnesium and iron, in addition or in alternative to carbon as these are all known p-type dopants in III-V semiconductor compound, and is known to be used in alternative or in combination in a buffer structure as taught by Ishiguro. 
Absent showing of unexpected result, using known dopants in known semiconductor compound would be obvious to one having ordinary skill in the art. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Pfizer, Inc. v. Apotex, Inc ., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007). The 

In re claim 17, Chen’962 discloses (e.g. FIG. 1) wherein the gate electrode 116 directly contacts the barrier layer 110.

In re claim 21, Chen’962 discloses (e.g. FIG. 1) wherein the channel layer 108 comprises undoped gallium nitride (¶ 25), and wherein the barrier layer 110 comprises aluminum gallium nitride (¶ 26).

In re claim 24, Chen’962 discloses (e.g. FIG. 3A) wherein the first seed buffer layer 104a is a low temperature LT AlN layer (¶ 22,30) and the second seed buffer layer 104b is a high temperature LT AlN layer (¶ 22,30). Chen’962 does not explicitly disclose wherein the first seed buffer layer 104a has a first ratio of nitrogen atoms to aluminum atoms, wherein the second seed buffer layer 104b has a second ratio of nitrogen atoms to aluminum atoms, and wherein the first and second ratios are different. 
However, Chen’225 teaches (e.g. FIGs. 1-2) a semiconductor device comprising an AlN buffer layer 103 with multiple AlN grown a different temperature and different V/III ratios (¶ 17). More specifically, Chen’225 teaches a first low temperature layer 104 with a first V/III ratio, a second high temperature layer 106 with a second V/III ratio, and a third high temperature layer 108 with a third V/III ratio, wherein the third V/III ratio is less than the second V/III ratio (¶ 13-14). As such, Chen’225 teaches at least one of high temperature AlN layer 106,108 has a nitrogen to aluminum ratio N/Al that is different from the nitrogen to aluminum ratio N/Al of the lower temperature AlN layer 104. Chen’225 discloses growing the AlN multilayer structure with 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’962’s low temperature AlN layer 104a with a N/Al ratio that is different from an overlying high temperature AlN layer so as to further reduce the threading dislocation in the device layer and improve device breakdown as taught by Chen’225.

In re claim 41, Chen’962 discloses (e.g. FIG. 1) further comprising: a graded buffer layer 106 contacting a top of the second seed buffer layer 104b (¶ 23) and comprising a plurality of grading buffer layers having different lattice constants (¶ 23). 
Chen’932 does not explicitly disclose an isolation buffer layer contacting a top of the graded buffer layer 106 and a bottom of the channel layer 108, wherein the isolation buffer layer comprises additional p-type dopants that cause the isolation buffer layer to have a higher resistance than the channel layer.
However, Chen’225 discloses a device (FIGs. 1,3,4,13) comprising seed buffer structure 103, graded buffer layer 110, isolation buffer layer 112, and a heterojunction structure 113, wherein the isolation buffer layer 112 contacts a top of the graded buffer layer 110 and a bottom of the channel layer 114, wherein the isolation buffer layer 112 comprises additional p-type dopants (doped with carbon, ¶ 15) that cause the isolation buffer layer 112 to have a higher resistance than the channel layer 114 (¶ 17). Chen’225 teaches provision of the doped isolation buffer layer help limit current leakage between substrate 102 and the device layer 114 (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a heavily doped high resistivity isolation buffer layer between Chen’962’s graded buffer layer 106 and device layer 

In re claim 42, Chen’962 discloses wherein the first and second seed buffer layers 104a,104b are doped with carbon dopants (¶ 22, 33). Ishiguro teaches buffer structure doped with Fe, Mg and C (¶ 40).


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen’962, Chen’225 and Ishiguro as applied to claim 16 above, and further in view of Roberts et al. US 2017/0069484 A1 (Roberts).
In re claim 40, Chen’962 does not describe forming a 2DHG in the silicon substrate. Furthermore, since the prior art teaches the claimed device structure, the absence of the 2DHG being an inherently property of the device claimed would also be taught by the prior art teaching all of the claimed device structure.
Chen’962 teaches the support substrate 102 for the HMET is a silicon substrate (¶ 16). Chen’962 does not explicitly disclose a resistance of the silicon substrate is greater than about 1.8 kilo-ohms/centimeter (kΩ/cm) such that a two-dimensional hole gas does not form in the silicon substrate.
However, Roberts discloses (e.g. FIGs. 1-2) forming a HEMT on a silicon substrate 110, wherein a resistance of the substrate is greater than or equal to about 104 Ohms-cm or greater or equal to 105 Ohms-cm (i.e. ≥ 10 kΩ/cm or ≥ 100 kΩ/cm) such that the highly resistive substrate can reduce substrate losses in high frequency HEMT device (¶ 66), and that a two-dimensional hole gas is not formed (region 130 “free” of parasitic channel, ¶ 140). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’962’s silicon substrate 102 as a high resistivity substrate, .


Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen’962, Chen’225, Roberts, and Ishiguro as applied to claims 1 and 16, and further in view of Kosaki et al. US 2007/0069239 A1 (Kosaki).
In re claims 22 and 31, Chen’962 discloses (e.g. FIG. 3A) wherein the first seed buffer layer 104a is a low temperature AlN layer and the second seed buffer layer 104b is a high temperature AlN layer (¶ 22). Chen’962 does not explicitly disclose the first seed buffer layer (low temperature AlN) is polycrystalline and the second seed buffer layer (high temperature AlN) is monocrystalline. 
However, Kosaki discloses (e.g. FIG. 1) a semiconductor device comprising buffer layers 103,105, wherein the buffer layer formed at low temperature is polycrystalline (¶ 14,16, 21) and the buffer layer formed at high temperature is single crystal (¶ 15, 20). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer is polycrystalline, while the high temperature AlN layer is monocrystalline due to the effects of the growth temperature as taught by Kosaki and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application). 


Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen’962 in view of Kosaki, Chen’225, Roberts, Ishiguro and Cho.
In re claim 27, Chen’962 discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a p-type silicon substrate 102 (¶ 16-17);

a second p-type AlN seed layer 104b (FIG. 3A, ¶ 20-22,30,33) overlying and directly contacting the first p-type AlN seed layer 104a, wherein the first and second p-type AlN seed layers 104 comprise carbon dopants (¶ 20, ¶ 33), the carbon dopants “are disposed along an interface between the first p-type AlN seed layer 104a and the p-type silicon substrate 102” (at least some carbon dopants is present at the interface, ¶ 20,33)
a graded aluminum gallium nitride (AlGaN) buffer layer 106 (¶ 23) overlying and directly contacting the second p-type AlN seed layer 104b, wherein a ratio of aluminum to gallium in the graded AlGaN buffer layer 106 increases from top to bottom (¶ 23-24);
an GaN channel layer 108  (¶ 25) overlying the graded AlGaN buffer layer 106, wherein the GaN channel layer 108 comprises a two-dimensional electron gas 112 arranged along a top surface of the GaN channel layer 108; 
an AlGaN barrier layer 110 (¶ 26) overlying and contacting the GaN channel layer 108; and 
a gate electrode 116 and a pair of source/drain electrodes 114 on the AlGaN barrier layer 110,
wherein the first and second p-type AlN seed layers 104a,104b having doping concentrations that are in a range of between about 2×1017 cm-3 and about 1×1020cm-3 (¶ 20,33).
The claimed doping concentration range of about 1×1017 cm-3 to about 1×1019cm-3 is obvious over Chen’962 teaching an overlapping range from about 2×1017 cm-3 to  about 1×1020cm-3 (¶ 20,33). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 

Chen’962 discloses (e.g. FIG. 3A) the first seed buffer layer 104a is a low temperature AlN layer and the second seed buffer layer 104b is a high temperature AlN layer (¶ 22). Chen’962 does not explicitly disclose the first seed buffer layer (low temperature AlN) comprising a polycrystalline crystal structure and the second seed buffer layer (high temperature AlN) comprising a monocrystalline crystal structure. 
However, Kosaki discloses (e.g. FIG. 1) a semiconductor device comprising buffer layers 103,105, wherein the buffer layer formed at low temperature is polycrystalline (¶ 14,16, 21) and the buffer layer formed at high temperature is single crystal (¶ 15, 20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer has a polycrystalline structure, while the high temperature AlN layer has a monocrystalline structure due to the effects of the growth temperature as taught by Kosaki and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application). 

Chen’962 discloses (e.g. FIG. 1) the GaN channel layer 108 overlies the graded AlGaN buffer layer 106. Chen’932 does not explicitly disclose a GaN isolation buffer layer overlying and directly contacting the graded AlGaN buffer layer 106, wherein the GaN isolation buffer layer is doped with additional p-type dopants that cause the GaN isolation buffer layer to have a higher resistance than the GaN channel layer.
However, Chen’225 discloses a device (FIG. 1) comprising seed buffer structure 103, graded buffer layer 110, isolation buffer layer 112, and a channel layer 114, wherein the isolation buffer layer 112 is overlying and directly contacting the graded buffer layer 106, and the isolation buffer layer 112 comprises additional p-type dopants (doped with carbon, ¶ 15) that 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a heavily doped high resistivity isolation buffer layer between Chen’962’s graded buffer layer 106 and device layer 108,110 to further improve device performance by reducing current leakage as taught by Chen’225.

Chen’962 teaches the support substrate 102 for the HMET is a p-type silicon substrate (¶ 16). Chen’962 does not explicitly disclose a resistance of the p-type substrate is greater than about 1.8 kilo-ohms/centimeter (kΩ/cm) such that a two-dimensional hole gas does not form in the p-type silicon substrate.
However, Roberts discloses (e.g. FIGs. 1-2) forming a HEMT on a silicon substrate 110 that comprises p-type dopants (¶ 10,162), wherein a resistance of the substrate is greater than or equal to about 104 Ohms-cm or greater or equal to 105 Ohms-cm (i.e. ≥ 10 kΩ/cm or ≥ 100 kΩ/cm) such that the highly resistive substrate can reduce substrate losses in high frequency HEMT device (¶ 66), and that a two-dimensional hole gas is not formed (region 130 “free” of parasitic channel, ¶ 140). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’962’s p-type silicon substrate 102 as a high resistivity substrate, with resistivity ≥ 10 kΩ/cm or ≥ 100 kΩ/cm, as taught by Roberts to reduce substrate losses in HEMT device.

Chen’962 discloses (FIG. 3A) the seed buffer layers 104a,104b are doped with carbon (¶ 20,33). Chen’962 further discloses carbon, iron, magnesium, and zinc are all suitable p-type dopants in III-V compound (¶ 23). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Chen’962’s seed buffer structure 104 using magnesium and iron, in addition or in alternative to carbon as these are all known p-type dopants in III-V semiconductor compound, and is known to be used in alternative or in combination in a buffer structure as taught by Ishiguro. 
Absent showing of unexpected result, using known dopants in known semiconductor compound would be obvious to one having ordinary skill in the art. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Pfizer, Inc. v. Apotex, Inc ., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

The combination of Chen’962 and Ishiguro teaches it would be obvious to include magnesium dopants in the seed buffer structure 104 as detailed above. Chen’962 does not explicitly show the doping profile of the seed buffer structure 104 to vary over a height of the first and second p-type seed layers 104. No particular variation has been claimed or disclosed that would distinguish over any inherent variations at different doping depths or variation caused by diffusion.
Furthermore, Cho teaches a HEMT (e.g. FIG. 2) comprising a buffer structure 200 that is doped with p-type dopants to have a graded doping profile (FIGs. 3 & 4). It is known in the art to gradually decreasing the doping concentration toward the 2DEG heterojunction helps reduce 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Che’962’s seed buffer structure 104 to gradually vary the doping concentration as taught by Cho in order to reduce stress and improve crystalline quality as is known in the art.


In re claim 28, Chen’962 a lower temperature LT AlN layer 104a and a high temperature HT AlN layer 104b in direct contact at an interface (see FIG. 3A). Chen’962 does not specify or show the interface is a saw-toothed interface having a periodic pattern. 
However, Chen’225 teaches (e.g. FIGs. 1-2) a semiconductor device comprising a LT AlN layer 104 and a HT AlN layer 106 having a saw toothed interface 204 due to low T grown layer 104 having “an upper surface that exhibits a series of peaks and valleys, which can be regular” (¶ 13-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer 104a is formed with an upper surface having a plurality of peaks and valleys in a regularly spaced pattern (i.e. periodic pattern), to thereby form a saw-toothed interface having a periodic pattern with the overlying high temperature AlN layer 104b, due to the effects of the low temperature growth of 104a as taught by Chen’225 and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application), 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 6, 8, 16, 17, 21, 22, 24, 27, 28, 31 and 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,483,386 B2 in view of Chen’225, Roberts, Ishiguro, Kosaki, and Cho. 
Claims 1-2 are taught by claim 14 of U.S. Patent No. 10,483,386 B2 except the source, drain, gate electrodes, the interface of the first seed buffer layer and the second seed buffer layer comprises a plurality of peaks and valleys, a resistance of the substrate, and using magnesium as dopants in the seed buffer. Chen’225 teaches source, drain and gate electrodes (FIGs. 3-4) for applying the current and bias to the HEMT device. Chen’225 further teaches the interface of the seed layer comprising peaks and valley as detailed in §103 rejection of claim 1 above. Roberts teaches a high resistivity substrate to reduce substrate losses as detailed in §103 rejection of claim 1 above. Ishiguro teaches magnesium is one of the common p-type dopants used in buffer structure in addition to carbon and iron as detailed in §103 rejection of claim 1.
Claim 3 reciting the varying doping concentration is taught by Cho as detailed in §103 rejection of claim 3 above
Claim 6 reciting the different V/III ratio is taught by Chen’225 as detailed in §103 rejection of claim 6 above.
Claim 8 is taught by Claim 14 of U.S. Patent No. 10,483,386 B2 except the isolation buffer layer which is taught by Chen’225 as detailed in §103 rejection of claim 8 above.
Claim 16 is taught by claim 14 of U.S. Patent No. 10,483,386 B2 except the source, drain, gate electrodes, the top surface of the first seed buffer layer comprises a plurality of peaks and valleys in a periodic pattern and the top surface of the second seed buffer layer being substantially flat, and using magnesium as dopants in the seed buffer. Chen’225 teaches source, drain and gate electrodes (FIGs. 3-4) for applying the current and bias to the HEMT device. Chen’225 further teaches the surface topography of the seed layers as detailed in §103 
Claim 17 reciting the gate electrode directly contacts the barrier layer is obvious over Roberts teaching gate electrode 240 directly contacting the barrier layer 190 in an HEMT to form a Schottky gate contact as is well known in the art.
Claim 21 reciting the well-known materials of the channel layer and barrier layer are obvious in view of Chen’225 teaching taught AlGaN barrier over un-doped GaN (¶ 30).
Claim 22 reciting the crystalline structure of the seed buffer layers is taught by Kosaki as detailed in §103 rejection of claim 22 above.
Claim 24 reciting the different N/Al ratio is taught by Chen’225 as detailed in §103 rejection of claim 24 above.
Claim 27 is taught by claim 14 of U.S. Patent No. 10,483,386 B2 except the source, drain, gate electrodes, the crystalline structure of the seed buffer layers, the doped GaN isolation buffer, the materials of the channel layer and barrier layer, a resistance of the substrate, and using magnesium as dopants in the seed buffer. The crystalline structure of the seed buffer layers is taught by Kosaki as detailed in §103 rejection of claim 27 above. The isolation buffer layer is taught by Chen’225 as detailed in §103 rejection of claim 27 above. The materials of the channel layer and barrier layer are obvious in view of Chen’225 teaching taught AlGaN barrier over un-doped GaN (¶ 30). Chen’225 further teaches source, drain and gate electrodes (FIGs. 3-4) for applying the current and bias to the HEMT device. Roberts teaches a high resistivity substrate to reduce substrate losses as detailed in §103 rejection of claim 1 above. Ishiguro teaches magnesium is one of the common p-type dopants used in buffer structure in addition to carbon and iron as detailed in §103 rejection of claim 1.
Claim 28 reciting the periodic saw-toothed interface is taught by Chen’225 teaches the surface topography of the seed layers as detailed in §103 rejection of claim 28 above.

Claim 36 reciting the higher doping concentration near the substrate is taught by Cho as detailed in §103 rejection of claim 36 above.
Claims 37 and 42 reciting using magnesium, carbon, and iron as p-type dopants are obvious in view of Ishiguro teaches magnesium, carbon and iron as dopants in buffer structure as detailed in §103 rejection of claim 1.
Claim 38 reciting magnesium dopant extend within the substrate is obvious over inherent dopant diffusion as detailed in §103 rejection of claim 38.
Claims 39 and 41 reciting graded buffer layer is taught by claim 14 of U.S. Patent No. 10,483,386 B2. The doped isolation buffer layer is taught by Chen’225 as detailed in §103 rejection of claims 39 and 41 above.
Claim 40 reciting a resistance of the silicon substrate is taught by Roberts as detailed in §103 rejection of claim 40 above.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Chen’962 fail to teach a 2DHG extending within and along an upper surface of a substrate (Remark, page 10-11). This is not persuasive because according to Applicant’s own disclosure, the 2DHG is eliminated by doping the seed buffer layer. In fact, the purpose of intentionally doping the seed buffer layers is to prevent formation of 2DHG in the substrate according to Applicant’s disclosure. Therefore, as best understood, the claimed device should not include 2DHG in the substrate. The claimed 2DHG in the substrate contradicts disclosed invention. As such, the claimed device as understood in light 

Regarding claims 1, 16 and 27, Applicant argue Chen’692 does not teach magnesium dopants disposed along an interface between the seed buffer and the substrate (Remark, pages 11, 15, 16). This is not persuasive. Applicant’s disclosure does not describe limiting the dopants at the interface. Therefore, the disposition of the dopants along the interface, as best understood, is taught by inherent presence of dopants near the interface in a doped layer. As such, Chen’962 teaches a doped AlN buffer structure would inherently include some dopants near the interface adjacent to the substrate. The use of magnesium dopants in AlN buffer is obvious in view of Ishiguro teaching using Mg, C, and Fe as dopants in buffer structure as detailed in rejection above. 

Applicant further argue Chen’962’s seed layer is specifically doped with carbon to trap silicon atoms and would not be obvious to substitute with other p-type dopants (Remark, page 12-14). This is not persuasive because there is no evidence to suggest other p-type dopants, such as Mg and Fe, do not have the ability to trap silicon atoms similar to carbon dopants.
Chen’962 teaches the mechanism in which the silicon atoms are trapped is due to the presence of carbon dopants in the lattice structure of the AlN seed layer (¶ 21). Mg and Fe, also p-type dopants in III-V material, similarly occupy lattice of AlN seed layer and is believed to be able to trap silicon atoms similar to the effects of carbon dopants. 
Furthermore, Ishiguro teaches buffer structure may be doped with combination of C, Mg and Fe (¶ 40). As such, Mg may be additionally doped into Chen’962 carbon doped seed layer. Trying out various dopants and combination of dopants of the same type is obvious to one having ordinary skill in the art to achieve optimum resistivity while obtaining device layers with desirable crystalline structure as is well known in the art. The effect of various dopants on the 
 
Applicant’s other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815